DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Larson on June 6, 2022.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.-7. (Cancelled)	

8.	 (Previously Presented)	A tool housing comprising:
an upper housing portion having a transversely oriented tool head opening adapted to receive a tool head and a first threaded opening;
a middle housing portion having first and second ends, the first end includes threads disposed on an external surface thereof and a collar, wherein the first end is threadably coupled to the first threaded opening, and wherein the second end includes a second threaded opening having threads disposed on an internal surface of the second threaded opening; and
a lower housing portion having first and second lower housing portion ends, the first lower housing portion end including an extension having threads disposed on an external surface thereof and is threadably coupled to the second threaded opening, and the second lower housing portion end including a body portion having a slot and that is adapted to be removably coupled to a main body of a tool, wherein the main body of the tool houses a motor, wherein the upper housing portion includes a rim adapted to receive the collar to align the middle housing portion with the upper housing portion.

9.	(Cancelled)

10.	(Previously Presented)	The tool housing according to claim 8, wherein the lower housing portion includes a base disposed between the extension and the body portion, and the middle housing portion includes an indent.

11.	(Cancelled)

12.	(Cancelled)

13.	(Cancelled)

14.-17.	(Cancelled)

18.	(Previously Presented)	The tool housing according to claim 8, wherein the body portion further includes a cut out.

19.	(Previously Presented)	The tool housing according to claim 8, wherein the body portion further includes a collar.

20.	(Previously Presented)	The tool housing according to claim 8, wherein the lower housing portion further includes a base portion disposed between the extension and the body portion, and a flange disposed between the base portion and the body portion, wherein the flange provides a structural interface between the base portion and the body portion.

21.-24.	(Cancelled)

25.	(New)	The tool housing according to claim 8, wherein the tool head is a ratchet head.



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
June 7, 2022							Primary Examiner, Art Unit 3723